IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH BAUER,                            : No. 747 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA STATE CIVIL SERVICE         :
COMMISSION (PENNSYLVANIA                 :
DEPARTMENT OF TRANSPORTATION),           :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.